Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgis (US 2006/0007576) and Spiers et al., (US 2006/0080515).

As per claim 14, Georgis teaches a method of operating a storage device ([0045]) configured for connection with a host, the method comprising: receiving data from the host and temporarily storing the data in a main memory ([0062] and Figure 7; Data cartridges 714-718 are removable disk drives. [0077-0078] and Figure 11); 20receiving a user input through an input unit (button, [1111-1118]); executing a backup operation in response to the user input ([0091] The system controller delays ejection of a disk cartridge until a data transfer operation has concluded (i.e. no longer busy). The time elapsed while waiting for the data transfer operation to finish represents a period of time.).
 Georgis discloses a control panel interface 720 that displays information regarding the status of the transfer operation (busy and still transferring) [0062] thereby providing a storage device operating state indication to the user through an 25output unit during execution of the backup operation. However, Georgis but does not specifically disclose the data temporarily stored in the main memory is transferred to non-volatile memory provided by a storage during the backup operation. Spiers teaches a smart backup device (Fig. 5, 198), with a volatile random access memory block (VMB) (Fig. 5, 190), a data array of non-volatile memory cells for data storing (DNVM) (Fig. 5, 194) with at least one external interface port for connection (172) between external equipment (i.e. host). Spiers teaches means for power failure detecting having one or more outputs ([0037]—“The FPGA processor 198 utilizes a power detection circuit, that, in this embodiments, is a +5V PCI detector 202"), a power conversion block [Fig. 5, 184], and means for backup controlling having one or more outputs (Fig. 5, 202) during said backup operation. (Spiers, [0037-0039]) It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combined the teachings of Spiers and Georgis because they are both directed towards data backup. Spiers provides an improvement of Georgis' device because storing the size of the backup would increase the 

As per claim 15, Georgis-Spiers teaches the storage device comprises an interface providing mechanical/electrical (Georgis, Figs.1, 5, 6) connection between the storage device and the host.  

5As per claim 16, Georgis teaches wherein the output unit and the input unit are disposed on a forward-facing side surface of the storage device (Figs. 1, 4, 5, 6), and the interface is disposed on a rearward-facing side (Figs. 6b and 7b) surface of the storage device opposing the forward-facing side surface.  
10As per claim 17, Georgis teaches wherein the interface is a Peripheral Component Interconnect Express (PCI Express) interface or a Serial Advanced Technology Attachment (SATA) interface. (Georgis, [0044-0045]) 
As per claim 18, Spiers teaches 15transferring data from a buffer associated with the interface to the non-volatile memory provided by the storage during the backup operation. ([0037-0039])
As per claim 19, Georgis teaches wherein the output unit comprises at least one light emitting diode (LED) and the providing of the storage device operating state 20indication to the user through an output unit during execution of the backup operation comprises: providing an illumination pattern for the at least one LED corresponding to the execution of the backup operation.  ([0041,0042,0046])
25As per claim 20, Georgis teaches wherein the at least one LED includes a plurality Page 25of LEDs, and at least two LEDs among the plurality of LEDs have different colors.  ([0041,0042,0046])
As per claim 21, Georgis teaches wherein the input unit comprises at least one button (Fig.5, 304).  
As per claim 22, Georgis-Spiers combined each teach this claim according to the reasoning set forth in claims 1, Specifically, Georgis teaches a method of operating a storage device configured for connection to a continuously (([0091] The system controller may delays ejection of a disk cartridge until a data transfer operation has concluded (i.e. no longer busy) or continuously perform a normal operation that 10communicates data from the host and temporarily stores the data in a main memory of the storage device. Spiers teaches means for power failure detecting having one or more outputs ([0037]—“The FPGA processor 198 utilizes a power detection circuit, that, in this embodiments, is a +5V PCI detector 202"), a power conversion block [Fig. 5, 184], and means for backup controlling having one or more outputs (Fig. 5, 202) during said backup operation. 
As to claims 23-31, Georgis and Spiers teach these claims according to the reasoning set forth in claims 14-22 supra.
As per claim 32, Georgis teaches wherein the providing of the background operation progress indication in a plurality of illumination pattern therein Georgis teaches at least a second illumination pattern for the at least one LED different from the first illumination pattern.  ([0046-0050])
5As per claim 33, Georgis teaches wherein the providing of the recovery operation progress indication in a plurality of illumination pattern therein Georgis teaches at least a third illumination pattern for the at least one LED different from the first illumination pattern and the second illumination pattern. ([0046-0050])
Conclusion
25. The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a http: / / www .uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax/phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26.
27.    /TAMMARA R PEYTON/
28.    Primary Examiner, Art Unit 2184
29   March 27, 2021